DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 2-31, and 64-69 are currently pending.
Claims 1A-1D, and 32-63 are canceled.
Claims 22, 23, and 26 have been previously withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
 
Status of Rejections Pending since the Office Action of 9 March 2021
All the 112(a) rejections from the previous Office Action are withdrawn in view of Applicant’s amendment.
All the 112(b) rejections from the previous Office Action are withdrawn in view of Applicant’s amendment.
All the 103 rejections from the previous Office Action are maintained in view of Applicant’s amendment and argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16, 18-19, 20, 24-25, 29-31, and 64-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun, U.S. Publication No. 2011/0278984 A1 in view of Barnov et al., WO99/21232 (Already on the record).
Regarding claims 1 and 2, Chun teaches an energy converter device (Fig.3A-B) comprising:
A radioactive isotope (302), corresponding to the claimed “beta electron emitting radioisotope” (see [0036] and [0042]);
A cylindrical chamber (316), corresponding to the claimed “enclosed space”, adjacent to and not containing the beta electron emitting radioisotope (302) for receiving beta electrons emitted by the radioisotope after passage of the beta electrons through a wall bounding the enclosed space. The beta electron emitting radioisotope 302 of Chun is within a support, which is a platform that is wrapped around the radioisotope 302 in the center of the cylindrical chamber 316 [0036]. This configuration is the same as the configuration disclosed by Applicant (see Fig.2 of Instant Invention);
A magnetic field (306) effective to modify trajectories of beta electron emitted by the radioisotope [0036].
Chun does not specifically teach an excimer precursor gas sealed within the enclosed space, the excimer precursor gas selected to generated photons when excited by beta electrons emitted by the radioisotope and entering the enclose space as required by instant claim 1. Moreover, Chun does not specifically teach one or more photovoltaic cells positioned to absorb the photon and thereupon generate electrical power as required by instant claim 2.
However, Barnov et al. teaches a supercompact radio nuclide battery comprising a container with xenon gas, corresponding to the claimed “excimer precursor gas”, that is being excited by strontium-90, which is a beta electron emitting radioisotope (same material as disclosed by Chun [0042]) and photovoltaic cells (diamond films) positioned on the walls of the container. Barnov teaches that the beta electrons from the strontium-90 produces photons of energy in the xenon gas which primarily are in the small excimer band. Photons from these ranges are adjusted in an optimum way to the semiconductor bands width of the photovoltaic cells to covert the photon energy produced in the excimer precursor gas into electrical energy (See page 5 of Barnov).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to add the xenon excimer gas of Barnov to the cylindrical chamber 316 of Chun to be excited by the beta electron emitting radioisotope to produce photons as taught by Barnov (see page 5). In addition, it would have been obvious to add the photovoltaic cells of Barnov to the transparent walls of the cylindrical chamber 316 of Chun to receive the photons of the excimer gas and convert them into electrical energy as taught by Barnov (See page 5 of Barnov). In addition, it would have been obvious to substitute the rectennas 304 of Chun for the photovoltaic cells of Barnov, because simple substitution of one known element for another to obtain predictable results, in the instant case a device that coverts electromagnetic radiation into electrical energy and an output voltage, supports prima facie obviousness determination (MPEP 2141, Part III, B).
Regarding claim 4, modified Chun teaches that the device comprising a plurality of photovoltaic cells (diamond films; Fig.1-3 and Page 5).
Regarding claim 68, modified Chun teaches that the magnetic field is effective to impart helical trajectories to the beta electrons emitted by the radioisotope and entering the enclosed space within the helical trajectories extend at least in part through the enclosed space (Fig.1B and 3B of Chun and [0040]).
Regarding claim 69, modified Chun teaches a first housing (302; Fig.3A of Chun) having a first housing axis and defining an interior chamber, wherein the beta electron emitting radioisotope is sealed within the interior chamber of the first housing; and a second housing 316 enclosing the first housing 302 and defining an enclosed space between an external surface of the first housing 302 and an internal surface of the second housing (see [0036] and Fig.3A-B of Chun).
Regarding claim 3, modified Chun teaches that the one or more photovoltaic cells are positioned external of the enclosed container and wherein walls of the container, corresponding to the claimed “second housing” are transparent to the radiation from the excimer precursor gas (see claim 9 of Barnov). It would have been obvious to make the walls of the cylindrical chamber 316 of Chun to be transparent so that the photovoltaic cells can receive the photons from the excimer gas within the chamber.
Regarding claim 5, modified Chun teaches the first housing (Chun: 122; Fig.1B or 302; Fig.3A) has an axis and wherein the magnetic field is aligned along the first housing axis (see figure below).

    PNG
    media_image1.png
    690
    670
    media_image1.png
    Greyscale

Regarding claim 6, Chun teaches that beta electron emitting radioisotope is centrally disposed within a tubular chamber 122 (Fig.1B of Chun or 302; Fig.3B).
Regarding claims 7 and 8, modified Chun teaches that the helical trajectories, of some of the beta electrons circumnavigate the external wall of the tubular housing multiple times within the enclosed space while the device is operating (see Fig.1B of Chun and [0024-0030]).
Regarding claim 9, modified Chun teaches that the beta electron emitting radioisotope is Sr-90 (see [0042] of Chun).
Regarding claim 10, modified Chun teaches that the magnetic field has a strength 2.4 KGauss ([0030] of Chun), which is 0.24 Tesla and is within the claimed range.
Regarding claim 11, modified Chun teaches first and second permanent magnets (124A, 124B; Fig.1B of Chun) producing the magnetic field.
Regarding claim 12, the permanent magnets of modified Chun (124A, 124B; Fig.1B of Chun) each have poles that are axially aligned with the housing axis (122).
Regarding claim 13, modified Chun teaches that the first permanent magnet (124A) is positioned adjacent and external of a first end of the first housing 122 and the second permanent magnet (124B) is positioned adjacent and external of a second end of the first housing 122 (see Fig.1B of Chun).
Regarding claim 14, modified Chun teaches that the first and second permanent magnets comprise Neodymium Iron Boron (see [0027] of Chun).
Regarding claim 15, modified Chun teaches that the excimer precursor gas is pressurized at 10 atmospheres (see page 3 of Barnov, last paragraph).
Regarding claim 16, modified Chun teaches that the excimer precursor gas comprises xenon (see Barnov: Para.02-Para.04 of Page 5).
Regarding claim 19, modified Chun teaches that the external surface of the housing is defined by metal cylinder (metal plate; Fig.3 of Barnov), which is capable of reflecting the photons.
Regarding claim 20, modified Chun teaches that the radioisotope is a metallic rod, corresponding to the claimed “wire”, such that the beta electrons are emitted directly into the magnetic field (Chun: [0036]).
Regarding claim 24, modified Chun teaches that other suitable beta electron emitting radioisotope materials could be used instead of Sr-90 (Chun: [0042], but does not specifically teach Kr-85 gas.
However, Barnov teaches Krypton-85 as a known beta electron emitting radioisotope (see page 1 of Barnov).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select Kr-85 as the source of radioisotope material in Chun to emit beta electron, because selection of a known material based on its suitability for its intended supports prima facie obviousness determination (MPEP 2144.07).
Regarding claim 25, modified Chun does not explicitly teach a radioisotope gas is pressurized within 80% of a burst pressure of the first housing.
However, one ordinary skill in the art would recognize that the pressure of the radioisotope gas within the chamber can be adjusted to excite a desired amount of photons within the excimer gas to be absorbed by the photovoltaic device. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 29, modified Chun teaches all the claimed limitations as set forth above, but does not specifically teach multiple devices according to claim 1.
However, Barnov teaches a plurality of supercompact radio nuclide battery to produce electrical energy (see Fig.2).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the device of Chun to have a plurality of energy conversion devices in order to increase the output voltage of the device. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 30, the devices of modified Chun are arranged in parallel (Fig.2 of Barnov).
Regarding claim 31, multiple devices of modified Chun are stacked horizontally (See Fig.2 of Barnov) with its sides fabricated from photovoltaic panels (diamonds). Modified Barnov does not specifically teach that the multiple devices are stacked with a hexagonal column. However, changing the shape of the column containing the multiple devices of modified Chun is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed column was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 64, modified Chun teaches that the magnetic field is effective to increase a length of a path travelled by the beta electrons within the excimer precursor gas. Note that the amount of increase in the length of the path travelled by the beta electrons would depend on the size of the magnetic field. In addition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 65, the recitation of “wherein the magnetic field is effective to increase the number of photons generated by the excitation of the excimer precursor gas by the beta electrons by at least about 100%” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In addition, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 66, the recitation of “wherein the magnetic field is effective to modify trajectories of the beta electrons emitted by the radioisotope so as to increase a path length traveled by the beta electrons through the excimer precursor gas” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Note that the magnetic field of modified Chun esults in cyclotron radiation which would increase a path length traveled by the beta electrons traveled through the excimer gas.
Regarding claim 67, modified Chun teaches that the magnetic field is effective to impart curved trajectories to the beta electrons emitted by the radioisotope and entering the enclosed space wherein the curved trajectories extend at least in part through the enclosed space (Fig.3B of Chun).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun, U.S. Publication No. 2011/0278984 A1 in view of Barnov et al., WO99/21232 (Already on the record) as applied to claim 1 above, and further in view of Bedwell, U.S. Patent No. 5,090,020.
Regarding claim 17, modified Chun teaches that the excimer precursor gas comprises a gas mixture of argon, krypton and xenon (page 3 of Barnov), but does not specifically teach the claimed mixture gases.
However, Bedwell teaches an excimer laser gas mixture comprising one or more rare gases such as helium, xenon and krypton and a halogen containing molecule such as fluorine or hydrogen chloride (see column 1, lines 23-35).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select a mixture of the excimer gases disclosed by Bedwell including, helium, xenon and hydrogen fluoride for the excimer precursor gas of modified Chun, because selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun, U.S. Publication No. 2011/0278984 A1 in view of Barnov et al., WO99/21232 (Already on the record) as applied to claim 69 above, and further in view of Cart et al., U.S. Publication No. 2009/0217976 A1. 
Regarding claim 18, modified Chun teaches that the first housing has walls coated with aluminum nitride (see page 5 of Barnov), but does not specifically teach the housing walls comprising aluminum oxide.
However, Cart teaches that aluminum nitride and aluminum oxide to be functionally equivalent dielectric material [0051].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select aluminum oxide for the AlN of Barnov as these two materials are art recognized functionally equivalent dielectric materials as taught by Cart (MPEP 2144.06).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun, U.S. Publication No. 2011/0278984 A1 in view of Barnov et al., WO99/21232 (Already on the record) as applied to claim 69 above, and further in view of Miwa et al., U.S. Publication No. 6,829,034 B2.
Regarding claim 21, modified Chun teaches all the claimed limitations as set forth above, but does not specifically teach the housing of the excimer gas comprised of fused quartz, fused silica, Al2O3 or MgF2.
However, Miwa teaches an exposure device to be used with an excimer laser as a light source comprising first and second cambers for maintaining a predetermined gas ambience at a path of excimer laser light, wherein the chambers include an optical member being transmissive to the excimer laser light including MgF2 or fluorine dope quartz (see claim 24).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select MgF2 of Miwa for the optical member of the chamber containing the excimer precursor gas of modified Chun, because selection of a known material based on its suitability for its intended use supports prima facie obviousness determination (MPEP 2144.07).
Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun, U.S. Publication No. 2011/0278984 A1 in view of Barnov et al., WO99/21232 (Already on the record) as applied to claim 24 above, and further in view of Takagi, U.S. Patent No. 3,986,835. 
Regarding claims 27-28, modified Chun does not specifically teach that the beta electron emitting radioisotope is adsorbed on a solid material in the interior chamber wherein the solid material is a molecular sieve. 
However, Takagi teaches adsorbing and releasing a gaseous radioisotope under vacuum in a reaction system incorporated with vials containing adsorbents thereby to bring said gas into contact with a compound to recover the gas remaining in the system by adsorbents or reacting agents (abstract). Takagi further teaches means for recovering the escaping gaseous radioisotope comprising a vessel containing an absorbent selected from a molecular sieve and silica gel (claim 6).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify the chamber of modified Chun to include a molecular sieve to recover escaping gaseous radioisotope as taught by Takagi (Claim 6).

Response to Arguments
Applicant's arguments filed on 09/09/2021 have been fully considered but they are not persuasive.
Applicant argues on page 8 of Remarks that claim 1 requires “a beta electron emitting radioisotope” and “an enclosed space adjacent to and sealed from the beta electron emitting radioisotope”. In Chun, the chamber 316 is not sealed from the radioisotope 302. Rather the radioisotope is simply located in chamber. Moreover, claim 1 specifies “the enclosed space configured to receive beta electrons emitted by the radioisotope after passage of beta electron through a wall bounding the enclosed space”, and there is no such wall in Chun.
The Examiner respectfully disagrees. Chun specifically teaches that a support to radioactive isotope 302 may be constructed by any configuration and materials known in the art. For example, a platform can be wrapped around radioisotope material 302 (see [0036] of Chun). Therefore, the enclosed space of chamber 316 is sealed from the radioisotope material 302, and said enclose space is configured to receive beta electrons emitted by the radioisotope 302 after passage of the beta electrons through a wall of the platform that is wrapped around the radioisotope material 302 bounding the enclose space.
Applicant further argues that “the Office Action suggests changing the operation of Chun from a rectenna/cyclotron radiation operation to a photovoltaic cell/excimer gas operation. The suggested modifications involve replacing the rectannas of Chun with photovoltaic cells from Barnov and adding excimer gas from Barnov into the chamber 316 of Chun. However, Chun teaches going to great lengths to modify the trajectory of the emitted charged particles to cause cyclotron radiation, just so that the cyclotron radiation can be converted to electricity using the disclosed rectennas. The proposed modification of Chun amounts to a substantial redesign and reconstruction of the Chun device and completely changes its principle of operation” (see page 8-9 of Remarks).
The Examiner wishes to point out that the device of Chun is a Beta energy extraction device that employs a radioisotope, wherein the radioisotope emits energetic charges particles, such as a beta particles into a magnetic field and employs rectennas to convert electromagnetic energy to electrical energy (abstract). On the other hand, Barnov teaches a supercompact radio nuclide battery that employs the beta energy emitted by radioisotope material to be converted to electrical energy via photovoltaic devices. Therefore, modifying Chun in view of Barnov, the primary principal of operation of Chun would remain the same as to convert the energy extracted from the radioisotope material to electrical energy. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/               Primary Examiner, Art Unit 1726